MEMORANDUM **
Enrique Alberto Tavera Tapia, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s discretionary determination that Tavera failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003). Tavera’s contention that the BIA incorrectly applied the legal standard under Cabrera-Alvarez v. Gonzales, 423 F.3d 1006, 1012 (9th Cir. 2005), is in effect, a challenge to the BIA’s discretionary hardship finding; therefore, we lack jurisdiction. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).
We do not consider Tavera’s contentions regarding moral character, because his failure to establish hardship is dispositive.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.